Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

(WEST WILLOWS TECHNOLOGY CENTER)

I

SUMMARY AND DEFINITION OF BASIC TERMS

This Agreement of Purchase and Sale and Joint Escrow Instructions (the
“Agreement”), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between GRIFFIN CAPITAL
CORPORATION, a California corporation (“Buyer”), and ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Seller”). The terms set forth
below shall have the meanings set forth below when used in the Agreement.

 

TERMS OF AGREEMENT

(first reference in the Agreement)

   DESCRIPTION

1.      Effective Date

(Introductory Paragraph):

   January 27, 2012.

2.      Buildings:

   The three (3) buildings located on the Land situated in the City of Redmond,
County of King, Washington, and commonly known as the “West Willows Technology
Center.”

3.      Broker

  

Seller’s Broker

(Section 15):

   Eastdil Secured

Buyer’s Broker

(Section 15):

   None

4.      Buyer’s Notice Address

(Section 14):

  

Griffin Capital Corporation

2121 Rosecrans Avenue, Suite 3321

El Segundo, California 90245

Attn: Michael Escalante

Fax No.: 310-606-5910

 

With a copy to:

 

Griffin Capital Corporation 790

Estate Drive, Suite 180

Chicago, Illinois 60015

Attn: Mary Higgins

Fax No.: 847-267-1237

5.      Purchase Price

(Section 2.1):

   $4,000,000

6.      Deposit

(Section 2.2):

   $2,000,000

7.      Escrow Holder

and Escrow Holder’s Notice Address

(Section 3):

  

Chicago Title Company

700 S. Flower Street, Suite 800

Los Angeles, CA 90017

Attn: Terri Gervasi

Fax No.: (213) 612-4110

 

1



--------------------------------------------------------------------------------

8.      Outside Closing Date

(Section 3.2)

   January 31, 2012

9.      Title Company

(Section 4.2):

  

Chicago Title Company

700 S. Flower Street, Suite 800

Los Angeles, CA 90017

Attn: Frank Jansen

Fax No.: (213) 891-0834

10.    Seller’s Representatives

   (i) Susan Wells (who is the property manager of the Buildings), (ii) David
Tye (who is a vice president of leasing for the Buildings), and (iii) James
Tenret (who is the asset manager for the Buildings).

II

RECITALS

A. Seller owns that certain parcel of land more particularly described on
Exhibit “A” attached hereto (the “Land”), which land is improved with the
Buildings.

B. Seller desires to sell and convey to Buyer and Buyer desires to purchase and
acquire from Seller the Property (as defined in Section 1 below) on the terms
and conditions set forth herein.

C. Buyer has had the opportunity to conduct all necessary due diligence with
regard to the Property.

III

AGREEMENT

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

1. Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, upon the terms and conditions set forth in this Agreement,
the following:

1.1 The Land and all of Seller’s interest in all rights, privileges, easements
and appurtenances benefiting the Land and/or the Improvements, including,
without limitation, Seller’s interest, if any, in all mineral and water rights
and all easements, rights-of-way and other appurtenances used or connected with
the beneficial use or enjoyment of the Land and/or the Improvements (the Land,
the Improvements and all such rights, privileges, easements and appurtenances
are sometimes collectively hereinafter referred to as the “Real Property”);

1.2 The Buildings, associated parking and landscaped areas and all other
improvements located on the Land (the “Improvements”);

1.3 All of Seller’s interest as lessor in and to all leases, licenses and
occupancy agreements covering the Land and Improvements, a list of which is
attached hereto as Exhibit “I”, and any New Leases (as defined in Section 9.2
below) which are entered into by Seller subsequent to the Effective Date in
accordance with Section 9.2 below (collectively, the “Leases”);

1.4 All tangible personal property, equipment, supplies and fixtures owned by
Seller and used in the operation of, and located at, the Real Property
(collectively, the “Personal Property”); provided, however, that the term
“Personal Property” shall exclude any property management office computers and
all related proprietary software; and

 

2



--------------------------------------------------------------------------------

1.5 To the extent assignable, all of Seller’s interest in any intangible
property rights in connection with the foregoing, contract rights, warranties,
guaranties, licenses, permits, entitlements, governmental approvals,
certificates of occupancy, the rights, if any, to the name “West Willows
Technology Center,” including any URL, logo and trademarks associated therewith,
tenant books and records (excluding any materials that Seller is prohibited by
applicable contracts or law from disclosing, any attorney-client privileged
materials, internal correspondence, reports and memoranda and similar
proprietary or confidential information (provided that, for the avoidance of
doubt, the foregoing exclusion shall not include, to the extent in Seller’s
possession, any letter correspondence between Seller and any tenant under a
Lease)) and due diligence materials delivered to Buyer, in each case, which
benefits the Real Property, the Improvements, and/or the Personal Property (the
“Intangible Personal Property”). Intangible Personal Property shall not include
Seller’s interest in any cash, bank or other deposit accounts as well as all
insurance and other claims arising prior to the Effective Date or Seller’s name
(including Seller’s name to the extent included in any of the foregoing). For
the avoidance of doubt, Seller makes no representation or warranty whatsoever
that Seller has any interest in any of the Intangible Personal Property,
including, without limitation, the name “West Willows Technology Center” or any
URL, logo or trademarks associated therewith. The Real Property, the
Improvements, the Personal Property, Seller’s interest as lessor under the
Leases and the Intangible Personal Property are sometimes collectively
hereinafter referred to as the “Property.”

2. Purchase Price.

2.1 Purchase Price. Buyer shall pay the Purchase Price for the Property as
hereinafter provided in this Section 2.

2.2 Deposit. Within one (1) business day after the Effective Date, Buyer shall
deliver to Escrow Holder the Deposit. The Deposit shall be deposited by Escrow
Holder in an interest-bearing account at a federally insured institution as
Escrow Holder, Buyer and Seller deem appropriate and consistent with the timing
requirements of this Agreement. The interest thereon shall accrue to the benefit
of the party receiving the Deposit pursuant to the terms of this Agreement, and
Buyer and Seller hereby acknowledge that there may be penalties or interest
forfeitures if the applicable instrument is redeemed prior to its specified
maturity. Buyer agrees to provide its Federal Tax Identification Number to
Escrow Holder upon the Opening of Escrow. The Deposit shall be non-refundable
effective as of the Effective Date except as otherwise expressly provided in
this Agreement. The Deposit shall be: (i) applied and credited toward payment of
the Purchase Price at the Close of Escrow, or (ii) retained by Seller as
liquidated damages pursuant to Section 16.2 below, or (iii) returned to Buyer if
the Close of Escrow does not occur and this Agreement expressly provides that
the Deposit shall be returned to Buyer by Escrow Holder following the
termination of this Agreement (including Sections 4.4 or 13), or this Agreement
is terminated because of a material breach by Seller in accordance with
Section 16.1.

2.3 Cash Balance. On or before 10:00 a.m. (Pacific time) on the Closing Date,
Buyer shall deposit with Escrow Holder cash by means of a confirmed wire
transfer through the Federal Reserve System or cashier’s check in the amount of
the balance of the Purchase Price, plus Buyer’s share of expenses and prorations
as described in this Agreement.

2.4 Allocation of Purchase Price. The Purchase Price shall be allocated for all
purposes by the parties as follows, and Buyer and Seller shall report the sale
and purchase of the Property for all federal, state, and local tax purposes,
including, without limitation, in the Real Estate Excise Tax Affidavit (as
defined below), in a manner consistent therewith: (i) Real Property:
$40,000,000, and (ii) Personal Property and Intangible Personal Property: $0.

3. Escrow and Title.

3.1 Opening of Escrow. Buyer and Seller shall promptly deliver a fully executed
copy of this Agreement to Escrow Holder, and the date of Escrow Holder’s receipt
thereof is referred to as the “Opening of Escrow”. Seller and Buyer shall
execute and deliver to Escrow Holder any additional or supplementary
instructions as may be necessary or convenient to implement the terms of this
Agreement and close the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby, provided such instructions are consistent with and merely
supplement this Agreement and shall not in any way modify, amend or supersede
this Agreement. Such supplementary instructions, together with the escrow
instructions set forth in this Agreement, as they may be amended from time to
time by the parties, shall collectively be referred to as the “Escrow
Instructions.” The Escrow Instructions may be amended and supplemented by such
standard terms and provisions as the Escrow Holder may request the parties
hereto to execute; provided, however, that the parties hereto and Escrow Holder
acknowledge and agree that in the event of a conflict between any provision of
such standard terms and provisions supplied by the Escrow Holder and the Escrow
Instructions, the Escrow Instructions shall prevail.

3.2 Close of Escrow/Closing. For purposes of this Agreement, (a) the closing of
the transactions contemplated by this Agreement is referred to as the “Close of
Escrow” or the “Closing”, and (b) the “Closing Date” shall mean the earlier of
(i) the date on which the “Deed” (as defined in Section 5.1.1 below) is recorded
in the Official Records of the County where the Land is located (the “Official
Records”), or (ii) the date on which the Purchase Price is disbursed by Escrow
Holder to Seller pursuant to Section 6.8 below. The Close of Escrow shall occur
on or before 2:00 p.m. Pacific time on the Outside Closing Date, and to the
extent necessary for the Closing to occur by such deadline, the Closing shall
occur on a gap so that the Purchase Price is disbursed by Escrow Holder to
Seller by no later than 2:00 p.m. Pacific time on the Closing Date. Buyer’s or
Seller’s failure to perform their respective obligations hereunder, including,
without limitation, the timely delivery by Buyer of the balance of the Purchase
Price, shall constitute a material and non-curable default by such party under
this Agreement.

3.3 Title Insurance. At the Close of Escrow, and as a condition thereto, the
Title Company shall issue (or be committed to issue) to Buyer a form 2006 ALTA
extended coverage Owner’s Policy of Title Insurance in the form approved for
issuance in the State of Washington (the “Title Policy”) with liability in the
amount of the Purchase Price, showing title to the Property vested in Buyer
subject only to the preprinted standard exceptions in such Title Policy and
exceptions approved by Buyer as of the Effective Date, the Leases and
non-delinquent real property taxes and special assessments, and any exceptions
arising from Buyer’s actions (collectively, the “Permitted Exceptions”). Buyer
hereby acknowledges and agrees that the form of the Title Policy attached hereto
as Exhibit “F”, including, without limitation, all exceptions to title set forth
therein, has been approved by Buyer in all respects as of the Effective Date. At
Closing, Seller shall deliver to Title Company an owner’s affidavit in the form
attached hereto as Exhibit “M”. Buyer hereby agrees that Buyer has obtained and
delivered to the Title Company an ALTA survey of the Property in a form
sufficient to permit the Title Company to issue the Title Policy. Buyer shall
pay the additional premium for extended coverage in excess of a standard ALTA
policy and any endorsements requested by Buyer. Notwithstanding anything to the
contrary in this Section 3.3, (i) if Buyer shall have failed to provide to the
Title Company on or prior to the Closing Date an ALTA survey for the Property
acceptable to the Title Company for purposes of issuing the Title Policy in the
form attached hereto as Exhibit “F”, then the Title Policy to be issued on the
Close of Escrow shall include a general survey exception, and (ii) in no event
shall Seller have any obligation whatsoever to expend any funds, to undertake
any obligations or otherwise cure any exceptions to title, except with respect
to any judgment liens against Seller, delinquent taxes or mechanics’ liens
relating to work performed at the Property which have been authorized and
contracted by Seller.

4. Contingencies; Conditions Precedent to the Close of Escrow.

4.1 Buyer’s Review.

4.1.1 Delivery of Due Diligence Materials by Seller. To the extent within the
possession or control of Seller, Seller has made available to Buyer and Buyer’s
representatives, in Seller’s discretion, at Seller’s offices or on a diligence
database established by Seller or Seller’s Broker (the “Diligence Database”),
which Buyer acknowledges that Buyer has been granted access to, for inspection
and right to copy, at Buyer’s expense, any environmental studies, soils studies,
plans, specifications, maps, surveys and other similar materials relating to the
physical and environmental condition of the Property (“Reports”). Seller makes
no representations or warranties regarding the accuracy of the Reports or that
the Reports are complete copies of the same. Buyer acknowledges and understands
that all such materials that have been made available by Seller are only for
Buyer’s convenience in making its own examination and determination prior to the
Effective Date as to whether it wishes to purchase the Property, and, in so
doing, Buyer has relied exclusively upon its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller.

 

4



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Seller has also made or shall
make available, in Seller’s discretion, at Seller’s offices, on the Diligence
Database, or at the Property for review and copying, at Buyer’s expense, the
following due diligence items (together with the Reports, collectively, “Due
Diligence Items”): (i) on or prior to the Effective Date, (a) to the extent in
the possession of Seller or Seller’s property manager, any plans and
specifications for the Property, (b) copies of all service contracts or service
agreements relating to the maintenance and operation of the Property including,
without limitation, the service contracts set forth on Exhibit “J” hereto (but
expressly excluding any contracts Seller determines are “master contracts”
affecting other properties in addition to the Property and which will not be
assigned to Buyer at Closing) (collectively, the “Contracts”), none of which
shall be assigned to or assumed by Buyer; (c) property tax bills for the last
three (3) fiscal tax years and the property tax bill for the current year to the
extent in the possession of Seller; (d) operating statements for the Property
for the last three (3) calendar years and the current year-to-date; (e) to the
extent in the possession of Seller, any existing ALTA survey; and (f) copies of
the Leases; and (ii) following the Effective Date, to the extent in the
possession of Seller, any other materials concerning the ownership, maintenance
or operation of the Property that are reasonably requested by Buyer (but
excluding any materials that Seller is prohibited by applicable contracts or law
from disclosing, any attorney-client privileged materials, internal appraisals,
internal correspondence, reports and memoranda and similar proprietary or
confidential information, and any materials that are not directly related to the
current maintenance and/or management of the Property such as, without
limitation, Seller’s financial projections, forecasts, budgets and company tax
records). Seller shall have no liability or responsibility with respect to the
accuracy or completeness of the information and/or materials included in the Due
Diligence Items. Seller acknowledges Buyer has or may discuss or otherwise
inquire about matters related to the Property with various governmental entities
and utilities and the other Due Diligence Items with tenants under the Leases
and other third parties. In this regard, Buyer is permitted to contact all
necessary third parties, and discuss with such third parties Due Diligence
Items; provided, however, Seller is first given written or telephonic notice and
a reasonable opportunity to be present at such contact or discussions at a time
and location reasonably convenient to Seller.

Buyer hereby acknowledges and agrees that (i) Buyer has had the opportunity to
review and investigate the Due Diligence Items, the physical and environmental
condition of the Property, the character, quality, value and general utility of
the Property, the zoning, land use, environmental and building requirements and
restrictions applicable to the Property, the state of title to the Property, and
any other factors or matters relevant to Buyer’s decision to purchase the
Property, and (ii) Buyer has determined that the Property is acceptable to
Buyer. Notwithstanding the foregoing, until Closing, Buyer shall continue to
have access to the Property, subject to the terms and conditions set forth in
this Section 4.1. Buyer shall provide Seller with at least two (2) business
days’ prior written notice (which notice may be delivered to Seller’s
Representative by e-mail at susan.wells@ge.com) of its desire to enter upon the
Real Property for inspection and/or testing and any such inspections or testing
shall be conducted at a time and manner reasonably approved by Seller and to
minimize disruption or interference with any tenants. Prior to conducting any
inspection or testing, Buyer or its testing consultants, as applicable, shall
deliver to Seller a certificate of insurance naming Seller as additional insured
(on a primary, noncontributing basis) evidencing commercial general liability
and property damage insurance with limits of not less than Two Million Dollars
($2,000,000) in the aggregate for liability coverage and not less than One
Million Dollars ($1,000,000) in the aggregate for property damage.
Notwithstanding the foregoing, Buyer shall not be permitted to undertake any air
sampling or any intrusive or destructive testing of the Property, including,
without limitation, a “Phase II” environmental assessment (collectively, the
“Intrusive Tests”), without in each instance first obtaining Seller’s prior
written consent thereto, which consent Seller may give or withhold in Seller’s
sole and absolute discretion. Seller, and its representatives, agents, and/or
contractors shall have the right to be present during any such Intrusive Test.
If Seller fails to advise Buyer of its disapproval of any proposed Intrusive
Tests within such two (2) business day period, such failure shall be deemed
Seller’s disapproval thereof. Buyer hereby agrees to request any and all of its
vendors and consultants (a) to include a provision in its report or study that
entitles Seller and its designee to rely upon such report, but only if such
language is acceptable to such vendor or consultant and available at no cost to
Buyer, and (b) to provide to Seller, concurrently with the delivery to Buyer, a
true and complete copy of all tests, reports, studies and the like generated by
such vendor in connection with Buyer’s inspection of the Property, without
warranty by Buyer. Buyer hereby indemnifies and holds Seller and the Property
harmless from any and all costs, loss, damages or expenses of any kind or nature
arising out of or resulting from any entry and/or activities upon the Property
by Buyer and/or Buyer’s consultants; provided, however, such indemnification
obligation shall not be applicable to Buyer’s mere discovery of any adverse
physical condition at the Property, except to the extent Buyer or its
consultants aggravate such condition, or any damage caused by Seller or its
agents. Buyer’s indemnification obligations under this section shall survive the
Close of Escrow or any termination of this Agreement.

 

5



--------------------------------------------------------------------------------

4.1.2 Contracts. None of the Contracts shall be assigned to or assumed by Buyer,
and Seller shall terminate such Contracts to the extent they affect the Property
(or if any such Contract is a “master contract”, then as such Contract relates
to the Property) as of Closing. In addition, Seller shall terminate any property
management or asset management agreements and brokerage agreements relating to
the Property on or prior to the Closing in the event the Closing occurs.

4.1.3 Due Diligence Materials. In the event Buyer does not purchase the Property
for any reason, within five (5) days after the date this Agreement is terminated
Buyer shall return to Seller all documents, information and other materials
supplied by Seller to Buyer, and, at Seller’s written request, without warranty
or representation of any kind, any inspection reports, studies, surveys, and
other reports and/or test results relating to the Property which were developed
by Buyer or prepared by consultants retained by Buyer in contemplation of this
Agreement.

4.2 Intentionally omitted.

4.3 Conditions Precedent to Buyer’s Obligations:

4.3.1 Title Policy. At Closing, Title Company shall have committed and be ready,
willing and able to issue to Buyer the Title Policy described in Section 3.3. In
the event the Closing shall occur on a gap as provided in Section 3.2, Seller
shall provide a gap indemnity in the form attached hereto as Exhibit “L” to the
Title Company.

4.3.2 Intentionally Omitted.

4.3.3 Seller’s Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder.

4.3.4 Accuracy of Representations and Warranties. On the Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Closing Date.

4.4 Failure of Conditions Precedent to Buyer’s Obligations. Buyer’s obligation
to close the acquisition of the Property pursuant to this Agreement is subject
to the satisfaction of the conditions precedent to such obligations for Buyer’s
benefit set forth in Section 4.3. If Buyer terminates this Agreement by notice
to Seller because of the failure of such condition precedent, then Escrow Holder
shall return the Deposit to Buyer (plus interest accrued on the Deposit only
while held by Escrow Holder) in accordance with Buyer’s written instructions
within five (5) business days following Buyer’s delivery of a written
termination notice to Seller and Escrow Holder, Seller and Buyer shall each pay
one-half (1/2) of any escrow cancellation fees or charges (provided that, if
Buyer terminates this Agreement due to the failure of the condition precedent
set forth in Section 4.3.3 or Section 4.3.4, then only Seller shall pay any
escrow cancellation fees or charges), and except for Buyer’s indemnity and
confidentiality obligations under this Agreement and any other obligations which
expressly survive termination of the Agreement, the parties shall have no
further rights or obligations to one another under this Agreement.
Notwithstanding anything to the contrary herein, if the condition precedent set
forth in Section 4.3.3 or Section 4.3.4 is not satisfied, and Buyer terminates
this Agreement by notice to Seller due to the failure of either of such
condition precedents, then Seller shall reimburse Buyer for Buyer’s Due
Diligence Expenses (defined below); provided, however, (i) the satisfaction of
the condition set forth in Section 4.3.3 shall at all times be subject to the
satisfaction of the conditions set forth in Section 4.5 below (provided further
that, for purposes of this Section 4.4, if Seller has failed to perform, on or
before the date required for such performance, any of the material covenants or
agreements contained herein which are to be performed by Seller (but only to the
extent that such performance is expressly required under this Agreement to be
completed on or before such date), Buyer shall not be deemed to have failed to
satisfy the condition precedents set forth in Section 4.5 below if Buyer does
not timely deposit with Escrow Holder the balance of the Purchase Price pursuant
to Section 2.3 above), and (ii) Seller shall not be required to reimburse Buyer
for Buyer’s Due Diligence Expenses for the failure of the condition precedent
set forth in Section 4.3.4 if any of the representations and warranties made by
Seller in Section 11 below are no longer true and correct in any material
respect as a result of any change in circumstances or occurrence of any event
between the Effective Date and the Closing Date which is permitted under the
terms of this Agreement (for instance, any action taken by Seller

 

6



--------------------------------------------------------------------------------

in accordance with Section 9 below) or is beyond the reasonable control of
Seller to prevent. In no event shall Buyer be entitled to terminate this
Agreement pursuant to this Section 4.4 if the representations and warranties
made by Seller in Section 11 are no longer true and correct in any material
respect as a result of any change in circumstances or occurrence of any event
between the Effective Date and the Closing Date which is permitted under the
terms of this Agreement and has been approved by Buyer as provided herein. For
purposes of this Agreement, the term “Buyer’s Due Diligence Expenses” shall mean
Buyer’s third party actual out-of-pocket expenses (not to exceed, in the
aggregate, Fifty Thousand Dollars ($50,000)) incurred by Buyer and paid (x) to
Buyer’s attorneys in connection with the negotiation of this Agreement, (y) to
unrelated and unaffiliated third party consultants in connection with the
performance of examinations, inspections and/or investigations, or (z) to
Buyer’s lender in connection with the proposed financing of Buyer’s acquisition
of the Property.

4.5 Conditions Precedent to Seller’s Obligations. The Close of Escrow and
Seller’s obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions: (i) Buyer shall have duly performed in all material respects each
and every covenant of Buyer hereunder, and (ii) Buyer’s representations and
warranties set forth in this Agreement shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date.
Without limitation of the foregoing, Buyer shall have timely delivered the
Purchase Price pursuant to the provisions of Section 2 above.

4.6 Effect of Closing or Termination. The Closing shall constitute conclusive
evidence that Seller and Buyer have respectively waived any conditions which are
not satisfied as of the Closing.

4.7 Defective Condition Extension; Termination. The obligations of Seller under
this Agreement are further subject to and contingent upon the following:

4.7.1 In the event that subsequent to the execution of this Agreement, Seller
obtains knowledge of, or Buyer’s inspection of the Property reveals, either
(a) the presence of any Hazardous Substances (as defined in Section 10.1.2 of
this Agreement) or the violation or potential violation of any Environmental
Laws (as defined in Section 10.1.2 of this Agreement) or (b) any structural or
other defect in the Improvements, whether or not in violation of any applicable
law, ordinance, code, regulation or decree of any governmental authority having
jurisdiction over the Property (collectively, a “Defective Condition”), which
Seller, in its good faith judgment, determines could constitute a potential
liability to Seller after the Closing or should be remedied prior to the sale of
the Property, Seller shall have the right upon written notice to Buyer on or
before the scheduled Closing Date either (i) to extend the Outside Closing Date
for the period of time necessary to evaluate the possibility of remediating the
Defective Condition (but not more than thirty (30) days) and, if Seller so
elects, to complete such remediation at Seller’s sole cost and expense, or
(ii) to terminate this Agreement upon written notice to Buyer, in which event
(A) the Deposit shall be refunded to Buyer subject to Buyer’s delivery of all
information provided by Seller to Buyer or obtained by Buyer relating to the
Property in the course of Buyer’s review, (B) Seller shall reimburse Buyer for
Buyer’s Due Diligence Expenses, (C) Seller shall not sell the Property to any
third party for a period of six (6) months following such termination of this
Agreement under this Section 4.7.1, and (D) except for Seller’s obligation set
forth in clause (C) above, neither party shall have any further right or
obligation hereunder other than the obligations which by their terms expressly
survive the termination of this Agreement. The terms of this Section 4.7 are
solely for the benefit of Seller and Buyer shall have no additional right or
remedy hereunder as a result of the exercise by Seller of its rights under this
Section 4.7.

5. Deliveries to Escrow Holder.

5.1 Seller’s Deliveries. Seller hereby covenants and agrees to deliver or cause
to be delivered to Escrow Holder at least one (1) business day prior to the
Outside Closing Date the following funds, instruments and documents, the
delivery of each of which shall be a condition to the Close of Escrow:

5.1.1 Deed. A Special Warranty Deed in the form of Exhibit “B” attached hereto
(the “Deed”), duly executed and acknowledged in recordable form by Seller,
conveying Seller’s interest in the Real Property to Buyer, together with a
counterpart of a real estate excise tax affidavit (the “Real Estate Excise Tax
Affidavit”) duly executed by Seller;

 

7



--------------------------------------------------------------------------------

5.1.2 Non-Foreign Certifications. A certificate duly executed by Seller in the
form of Exhibit “C” attached hereto (the “Tax Certificate”);

5.1.3 Assignment of Leases. Two (2) counterparts of the Assignment of Leases in
the form of Exhibit “D” attached hereto (the “Lease Assignment”), duly executed
by Seller, pursuant to which Seller shall assign to Buyer all of Seller’s right,
title and interest in, under and to the Leases;

5.1.4 Intentionally omitted;

5.1.5 Bill of Sale. Two (2) counterparts of the Bill of Sale in the form
attached hereto as Exhibit “G” (the “Bill of Sale”), duly executed by Seller,
conveying Seller’s right, title and interest in and to the Personal Property;

5.1.6 General Assignment. Two (2) counterparts of the General Assignment in the
form of Exhibit “H” attached hereto (the “General Assignment”), duly executed by
Seller;

5.1.7 Assignment of Driveway Construction Agreement. Two (2) counterparts of the
Assignment of Agreement Regarding Construction of New Driveway Improvements in
the form of Exhibit “N” attached hereto (the “Assignment of Driveway
Construction Agreement”), duly executed by Seller;

5.1.8 Proof of Authority. Such proof of Seller’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company; and

5.1.9 AT&T Estoppel Certificates. The original executed estoppel certificates
from AT&T for each of its Leases in the form previously delivered to Buyer (the
“Estoppels”).

5.2 Buyer’s Deliveries. Buyer hereby covenants and agrees to deliver or cause to
be delivered to Escrow Holder at least one (1) business day prior to the Outside
Closing Date the following funds, instruments and documents, the delivery of
each of which shall be a condition to the Close of Escrow (except the balance of
the Purchase Price may be deposited on the day of Closing as provided in
Section 2.3):

5.2.1 Buyer’s Funds. The balance of the Purchase Price, and such additional
funds, if any, necessary to comply with Buyer’s obligations hereunder regarding
prorations, credits, taxes, costs and expenses;

5.2.2 Lease Assignment. Two (2) counterparts of the Lease Assignment duly
executed by Buyer;

5.2.3 Assignment of PSA. One (1) copy of the Assignment of PSA (as defined in
Section 17 below) duly executed by Buyer and GC Net Investors (as defined in
Section 17 below).

5.2.4 Bill of Sale. Two (2) counterparts of the Bill of Sale duly executed by
Buyer;

5.2.5 General Assignment. Two (2) counterparts of the General Assignment duly
executed by Buyer;

5.2.6 Real Estate Excise Tax Affidavit. A counterpart of the Real Estate Excise
Tax Affidavit duly executed by Buyer;

5.2.7 Tenant Direction Letter. Buyer shall deliver a letter to AT&T in the form
attached hereto as Exhibit “O”, which letter may be delivered directly by Buyer
to AT&T outside of escrow.

5.2.8 Assignment of Driveway Construction Agreement. Two (2) counterparts of the
Assignment of Driveway Construction Agreement, duly executed by Buyer; and

 

8



--------------------------------------------------------------------------------

5.2.9 Proof of Authority. Such proof of Buyer’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

6. Deliveries Upon Close of Escrow. Upon the Close of Escrow, Escrow Holder
shall promptly undertake all of the following:

6.1 Tax Filings. The Title Company shall file the information return for the
sale of the Property required by Section 6045 of the Internal Revenue Code of
1986, as amended, and the Income Tax Regulations thereunder.

6.2 Prorations. Prorate all matters referenced in Section 8 based upon the
closing statement delivered into escrow with Escrow Holder signed by the
parties;

6.3 Recording. Cause the Deed and any other documents which the parties hereto
may direct, to be recorded in the Official Records in the order directed by the
parties, together with a duly executed Real Estate Excise Tax Affidavit;

6.4 Buyer Funds. Disburse from funds deposited by Buyer with Escrow Holder
towards payment of all items and costs (including, without limitation, the
Purchase Price) chargeable to the account of Buyer pursuant hereto in payment of
such items and costs and disburse the balance of such funds, if any, to Buyer;

6.5 Documents to Seller. Deliver to Seller one (1) set of fully executed
originals of the Lease Assignment, the Bill of Sale, the General Assignment and
the Assignment of Driveway Construction Agreement, a conformed copy of the
recorded Deed, and a copy of the Assignment of PSA;

6.6 Documents to Buyer. Deliver to Buyer an original of the Tax Certificate, and
one (1) set of fully executed originals of the Lease Assignment, the Bill of
Sale, the General Assignment and the Assignment of Driveway Construction
Agreement, a conformed copy of the recorded Deed, a copy of the Assignment of
PSA, the Estoppels, and, when issued, the Title Policy;

6.7 Title Policy. Direct the Title Company to issue the Title Policy to Buyer;
and

6.8 Seller Funds. Deduct all items chargeable to the account of Seller pursuant
to Section 7. If, as the result of the net prorations and credits pursuant to
Section 8, amounts are to be charged to the account of Seller, deduct the total
amount of such charges (unless Seller elects to deposit additional funds for
such items in escrow with Escrow Holder); and if amounts are to be credited to
the account of Seller, disburse such amounts to Seller, or in accordance with
Seller’s instructions, at Close of Escrow. Disburse the Purchase Price to
Seller, or as otherwise directed by Seller, promptly upon the Close of Escrow in
accordance with Seller’s wire transfer instructions.

7. Costs and Expenses. Seller shall pay (i) that portion of the Title Policy
premium for standard ALTA owner’s coverage, (ii) the real estate excise taxes or
other transfer taxes assessed by the King County and the State of Washington for
conveyance of the Real Property, and (iii) one-half (1/2) of the Escrow Holder’s
fee. In addition Seller shall pay outside of Escrow all legal and professional
fees and costs of attorneys and other consultants and agents retained by Seller.
Buyer shall pay through Escrow (w) all document recording charges, (x) the use
and/or sales taxes, if any, imposed by the King County and the State of
Washington with respect to the conveyance of the Personal Property, if any, and
the Intangible Personal Property, (y) the additional Title Policy premium for
ALTA extended coverage and any title endorsements requested by Buyer, and
(z) one-half (1/2) of the Escrow Holder’s fee. Buyer shall pay outside of Escrow
all costs and expenses related to the Due Diligence Investigations, all charges
for the ALTA Survey, and all legal and professional fees and costs of attorneys
and other consultants and agents retained by Buyer.

 

9



--------------------------------------------------------------------------------

8. Prorations. The following prorations between Seller and Buyer shall be made
by Escrow Holder computed as of the Closing Date:

8.1 Ad Valorem Taxes. All real estate and personal property taxes attributable
to the Property will be prorated at Closing. Seller shall be charged with all
such taxes up to, but not including, the Closing Date. If the applicable tax
rate and assessments for the Property have not been established for the year in
which Closing occurs, the proration of real estate and/or personal property
taxes, as the case may be, will be based upon the rate and assessments for the
preceding year. All taxes imposed because of a change of use of the Property
after Closing will be paid by Buyer. Real property tax refunds and credits
received after the Closing which are attributable to a fiscal tax year prior to
the Closing shall belong to Seller, and those which are attributable to the
fiscal tax year in which the Closing occurs shall be prorated based upon the
date of Closing.

8.2 Intentionally omitted.

8.3 Lease Rentals. All rents (including all accrued tax and operating expense
pass-throughs), charges and revenue of any kind receivable from the Leases which
are not more than thirty (30) days delinquent will be prorated at Closing.
Seller will receive all rents (including all accrued tax and operating expense
pass-throughs), charges and other revenue of any kind receivable from the Leases
up to, but not including, the Closing Date. No proration will be made with
respect to any rents of any kind receivable from the Leases for any period
before Closing which are more than thirty (30) days delinquent. All amounts
collected by Buyer subsequent to Closing relating to rents which are delinquent
by more than thirty (30) days will be promptly remitted to Seller; provided,
however, all rents received by Buyer after Closing will be applied first to the
rental period in which the Closing occurred, second to any current rental period
following the Closing and third to satisfy delinquent rental obligations for any
period before Closing not prorated at Closing. Seller will retain all ownership
rights relating to any rents which are delinquent by more than thirty (30) days;
if Buyer has not collected the same within thirty (30) days from the Closing
Date, then Seller may take such action as it deems necessary to collect such
rents which are delinquent by more than thirty (30) days, including the
commencement of an action against the tenants under the Leases or any other
person liable for such delinquent rents, but not including any action for
unlawful detainer or other action seeking to terminate such tenant’s occupancy
of its premises. All amounts paid to Seller subsequent to Closing relating to
rents which are due and owing for the period prior to Closing shall solely
belong to Seller. All amounts paid to Seller subsequent to Closing relating to
rents which are due and owing for the period after Closing shall belong to
Buyer, provided that before turning said amounts over to Buyer, Seller shall
have the right to offset against said amounts any sums otherwise due and owing
to Seller pursuant to the terms of this Section 8. Notwithstanding the
foregoing, if any of such operating expenses and other charges and expenses are
payable by tenants under the Leases (collectively, the “Tenant Charges”) on an
estimated basis, then the Tenant Charges for the period of time prior to the
Closing shall be reconciled against actual charges and expenses for such period,
provided that such reconciliation shall not be performed until one hundred
eighty (180) days following the Closing Date (the “Reconciliation Period”).
Buyer shall prepare such final reconciliation (as approved by Seller) and
forward the same to Seller for Seller’s review and approval on or before the end
of the Reconciliation Period. If the final reconciliation shows that Seller owes
Buyer additional sums, Seller shall deliver such amount to Buyer within ten
(10) days after receiving such final reconciliation from Buyer. If the final
reconciliation (as approved by Seller) shows that Buyer owes Seller additional
sums, Buyer shall pay such amount to Seller within ten (10) days after Buyer’s
delivery of the final reconciliation to Seller. Other than as set forth above,
there shall not be any further reconciliation of such Tenant Charges after the
final reconciliation thereof, the proration of such Tenant Charges pursuant to
the final reconciliation being conclusively presumed to be accurate. After the
final reconciliation of Tenant Charges is made by and between the parties, Buyer
shall be solely liable and responsible to the tenants under the Leases for such
reconciliation of Tenant Charges under the Leases. Seller shall reasonably
cooperate with Buyer during the Reconciliation Period regarding Tenant Charges
by allowing AT&T to audit Seller’s books and records with respect to such Tenant
Charges at Seller’s management office subject to the applicable terms and
conditions of AT&T’s Leases. The foregoing covenants made by the parties with
respect to the final reconciliation of the Tenant Charges shall survive the
Closing.

8.4 Security Deposit. Buyer shall be credited and Seller shall be charged with
the balance of the security deposit then held by Seller under the Leases. In the
event that Seller holds any letters of credit as a tenant security deposit, then
prior to the Closing Seller shall (i) execute and deliver to Escrow Holder such
assignment and/or transfer documents as may be called for under such letters of
credit for the transfer of such letters of credit to Buyer, and (ii) at Buyer’s
option, either deliver into escrow with Escrow Holder or deliver to Buyer, upon
confirmation of the Closing, the originals of such letters of credit. Buyer
shall be responsible for the amount of the transfer fee required under such
letters of credit.

 

10



--------------------------------------------------------------------------------

8.5 Operating Expenses. All utility service charges for electricity, heat and
air conditioning service, other utilities, elevator maintenance, common area
maintenance, taxes other than real estate taxes such as rental taxes, other
expenses incurred in operating the Property that Seller customarily pays and
that are not paid by tenants on an estimated or other basis, and any other costs
incurred in the ordinary course of business for the management and operation of
the Property not so paid by tenants, shall be prorated on an accrual basis.
Seller shall pay all such expenses that accrue prior to the Close of Escrow and
Buyer shall pay all such expenses accruing on the Close of Escrow and
thereafter. Seller and Buyer shall obtain billings and meter readings as of the
Close of Escrow to aid in such prorations.

8.6 Leasing Costs. If the Closing occurs, (a) Seller shall be responsible and
shall pay for the costs of tenant improvement work or allowances, third-party
leasing commissions, legal fees and other leasing costs (collectively, the
“Leasing Costs”), including those shown on Exhibit “K” attached hereto, relating
to the initial term of those Leases executed as of the Effective Date, and
(b) Buyer shall be responsible and shall pay for the Leasing Costs relating to
or arising from (i) the exercise by any tenant, after the Effective Date, of a
renewal, expansion or extension option contained in any of the Leases executed
as of the Effective Date; and (ii) any New Leases, or modifications to Leases in
effect as of the Effective Date, entered into after the Effective Date in
accordance with the terms of Section 9.2 below. Any Leasing Costs which are the
responsibility of Buyer which are paid by Seller prior to the Closing shall be
reimbursed by Buyer to Seller at the Closing through escrow with Escrow Holder.
If, on the Closing Date, there are any outstanding or unpaid Leasing Costs which
are the responsibility of Seller as set forth herein, then on the Closing Buyer
shall be entitled to a credit toward the payment of the Purchase Price at
Closing in the amount of such unpaid Leasing Costs, and following the Closing
Buyer shall assume and be responsible for the payment of such Leasing Costs to
the extent of such credit, Seller shall assign to Buyer all construction
contracts relating to such outstanding Leasing Costs, and Buyer shall indemnify
and defend Seller for the failure to complete such work related to such
outstanding Leasing Costs for which Buyer received a credit.

8.7 Contracts. Seller shall be responsible for all amounts due under any
Contracts; it being understood that none of Seller’s obligations under any
Contracts will be assumed by Buyer at Closing.

8.8 Final Adjustment. At least two (2) business days prior to the Closing Date,
the parties shall agree upon all of the prorations to be made and submit a
statement to Escrow Holder setting forth the same. In the event that any
prorations, apportionments or computations made under this Section 8 shall
require final adjustment, then the parties shall make the appropriate
adjustments promptly when accurate information becomes available and either
party hereto shall be entitled to an adjustment to correct the same, but in no
event shall such final adjustment occur later than the end of the Reconciliation
Period. Any corrected adjustment or proration shall be paid in cash to the party
entitled thereto. The provisions of this Section 8 shall survive the Close of
Escrow.

9. Covenants of Seller. Seller hereby covenants with Buyer, as follows:

9.1 Contracts. Seller will not enter into any new Contracts or any amendments or
modifications to the existing Contracts, which new Contracts or modifications
will survive Closing or otherwise affect the use, operation or enjoyment of the
Property after Closing (collectively, “New Contracts”) without Buyer’s prior
written consent, which consent may be withheld in Buyer’s sole discretion, and
which consent will be deemed to have been given by Buyer if Buyer does not
notify Seller in writing to the contrary within three (3) business days after
Seller provides written notice to Buyer of such New Contract. Notwithstanding
anything to the contrary herein, Seller shall be entitled to enter into any New
Contracts following the Effective Date without Buyer’s prior written consent if
such New Contracts are terminated by Seller prior to the Closing Date.

9.2 Leases. Seller will not enter into any new Leases or any amendments or any
extensions of existing Leases for a period which will survive Closing or
otherwise affect the use, operation or enjoyment of the Property after Closing
(collectively, “New Leases”) without Buyer’s prior written consent, which
consent may be withheld in Buyer’s sole discretion, and which consent will be
deemed to have been given by Buyer if Buyer does not notify Seller in writing to
the contrary within three (3) business days after Seller provides written notice
to Buyer of such New Lease. Seller shall promptly deliver to Buyer any written
notices received from AT&T, as tenant, after the Effective Date and until
termination of this Agreement or Closing with respect to the Leases and/or the
Property.

 

11



--------------------------------------------------------------------------------

9.3 Operation in the Ordinary Course. Subject to Sections 9.1 and 9.2 above,
from the date of this Agreement until the Close of Escrow, Seller shall
(i) operate and manage the Property in the ordinary course and consistent with
Seller’s past practices, (ii) maintain all present services and amenities,
(iii) maintain the Property in good condition, repair and working order (but
Seller shall not be required to make capital improvements), and (iv) perform
when due, and otherwise comply with, all of Seller’s material obligations and
duties under the Leases. None of the Personal Property shall be removed from the
Real Property, unless replaced by unencumbered personal property of equal or
greater utility and value. All Personal Property and Intangible Personal
Property shall be conveyed to Buyer by Seller at the Close of Escrow free from
any liens, encumbrances or security interests of any kind or nature other than
the Permitted Exceptions.

9.4 Driveway Construction Agreement. Buyer is aware that the Property is subject
to, among other encumbrances, that certain Declaration of Covenants, Conditions
and Restrictions for West Willows Technology Center recorded May 4, 1984 in the
Official Records as document no. 8405041166, as amended by that certain First
Amendment to Declaration of Covenants, Conditions and Restrictions for West
Willows Technology Center recorded December 30, 1993 in the Official Records as
document no. 9312303490 and that certain Second Amendment to Declaration of
Covenants, Conditions and Restrictions for West Willows Technology Center
recorded August 1, 2011 in the Official Records as document no. 20110801000935
(as amended, the “Declaration”). Buyer has also received a copy of that certain
Agreement Regarding Construction of New Driveway Improvements dated as of
July 29, 2011, by and between Legacy Partners H Redmond West Willows, LLC, a
Delaware limited liability company or its successors and assigns (collectively,
“Adjacent Property Owner”), and Seller (the “Driveway Construction Agreement”),
which affects the rights and obligations of Adjacent Property Owner and Seller,
as more particularly described therein, under the Declaration. Seller shall be
responsible for satisfying the payment obligation of Seller set forth in
Section 2 of the Driveway Construction Agreement prior to or following the
Closing, and Seller shall provide to Buyer copies of invoices received from
Adjacent Property Owner and evidence of payment by Seller with respect thereto
as required under Section 2 of the Driveway Construction Agreement. The
foregoing covenant set forth in this Section 9.4 shall survive the Closing.

10. AS-IS Sale and Purchase. Buyer acknowledges, by its initials as set forth
below, that the provisions of this Section 10 have been required by Seller as a
material inducement to enter into the contemplated transactions, and the intent
and effect of such provisions have been explained to Buyer by Buyer’s counsel
and have been understood and agreed to by Buyer.

10.1 Buyer’s Acknowledgment. As a material inducement to Seller to enter into
this Agreement and to convey the Property to Buyer, Buyer hereby acknowledges
and agrees that:

10.1.1 AS-IS. Except as otherwise expressly set forth in this Agreement, and
subject to Seller’s representation and warranties expressly set forth in this
Agreement, Buyer is purchasing the Property in its existing condition, “AS-IS,
WHERE-IS, WITH ALL FAULTS,” and upon the Effective Date has made or has waived
all inspections and investigations of the Property and its vicinity which Buyer
believes are necessary to protect its own interest in, and its contemplated use
of, the Property.

10.1.2 No Representations. Other than the express representations and warranties
of Seller contained in this Agreement, neither Seller, nor any person or entity
acting by or on behalf of Seller, nor any partner, officer, director, employee,
agent, affiliate, successor or assign of Seller (collectively, the “Seller
Group”) has made any representation, warranty, inducement, promise, agreement,
assurance or statement, oral or written, of any kind to Buyer upon which Buyer
is relying, or in connection with which Buyer has made or will make any
decisions concerning the Property or its vicinity including, without limitation,
its use, condition, value, compliance with Governmental Regulations (defined
below), existence or absence of Hazardous Substances, or the permissibility,
feasibility, or convertibility of all or any portion of the Property for any
particular use or purpose, including, without limitation, its present or future
prospects for sale, lease, development, occupancy or suitability as security for
financing. As used herein, the term “Governmental Regulations” means any laws
(including Environmental Laws), ordinances, rules, requirements, resolutions,
policy statements and regulations (including, without limitation, those relating
to land use, subdivision, zoning, Hazardous Substances, occupational health and
safety, handicapped access, water, earthquake hazard reduction, and building and
fire codes) of any governmental or quasi-governmental body or agency claiming
jurisdiction

 

12



--------------------------------------------------------------------------------

over the Property. As used in this Agreement, the following definitions shall
apply: “Environmental Laws” shall mean all federal, state and local laws,
ordinances, rules and regulations now or hereafter in force, as amended from
time to time, and all federal and state court decisions, consent decrees and
orders interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42
U.S.C. § 6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq.
“Hazardous Substances” shall mean any substance or material that is described as
a toxic or hazardous substance, waste or material or a pollutant or contaminant,
or words of similar import, in any of the Environmental Laws, and includes
asbestos, petroleum (including crude oil or any fraction thereof, natural gas,
natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or
any mixture thereof), petroleum-based products and petroleum additives and
derived substances, lead-based paint, mold, fungi or bacterial matter,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste, and chemicals which may cause cancer or reproductive toxicity.

10.1.3 No Implied Warranties. Excluding any express representation or warranty
set forth herein, Seller hereby specifically disclaims: (a) all warranties
implied by law arising out of or with respect to the execution of this
Agreement, any aspect or element of the Property, or the performance of Seller’s
obligations hereunder including, without limitation, all implied warranties of
merchantability, habitability and/or fitness for a particular purpose; and
(b) any warranty, guaranty or representation, oral or written, past, present or
future, of, as to, or concerning (i) the nature and condition of the Property or
other items conveyed hereunder, including, without limitation, the water, soil,
and geology, the suitability thereof and of the Property or other items conveyed
hereunder for any and all activities and uses which Buyer may elect to conduct
thereon, the existence of any environmental hazards or conditions thereon
(including but not limited to the presence of asbestos or other Hazardous
Substances) or compliance with applicable Environmental Laws; (ii) the nature
and extent of any right-of-way, lease, possession, lien, encumbrance, license,
reservation, condition or otherwise; and (iii) the compliance of the Property or
other items conveyed hereunder or its operation with any Governmental
Regulations.

10.1.4 Information Supplied by Seller. Buyer specifically acknowledges and
agrees that, except as expressly contained in this Agreement, Seller has made no
representation or warranty of any nature concerning the accuracy or completeness
of any documents delivered or made available for inspection by Seller to Buyer,
including, without limitation, the Due Diligence Items and that Buyer has
undertaken such inspections of the Property as Buyer deems necessary and
appropriate and that Buyer is relying solely upon such investigations and not on
any of the Due Diligence Items or any other information provided to Buyer by or
on behalf of Seller. As to the Due Diligence Items, Buyer specifically
acknowledges that they have been prepared by third parties with whom Buyer has
no privity and, except as expressly set forth in this Agreement, Buyer
acknowledges and agrees that no warranty or representation, express or implied,
has been made, nor shall any be deemed to have been made, to Buyer with respect
thereto, either by the Seller Group or by any third parties that prepared the
same.

10.1.5 Assumption/Release. As of the Close of Escrow, Buyer and the Buyer
Parties hereby (i) assume the risk of adverse matters, including adverse
physical conditions, defects, construction defects, environmental, health,
safety and welfare matters which may not have been revealed by Buyer’s
investigation and evaluation of the Property, and (ii) fully and irrevocably
release the Seller Group from any and all claims that Buyer and/or the Buyer
Parties may have or thereafter acquire against the Seller Group for any cost,
loss, liability, damage, expense, demand, action or cause of action (“Claims”)
arising from or related to any matter of any nature relating to, and condition
of, the Property including any latent or patent construction defects, errors or
omissions, compliance with law matters, Hazardous Substances and other
environmental matters within, under or upon, or in the vicinity of the Property,
any statutory or common law right Buyer may have to receive disclosures from
Seller, including, without limitation, any disclosures as to the Property’s
location within areas designated as subject to flooding, fire, seismic or
earthquake risks by any federal, state or local entity, the need to obtain flood
insurance, the certification of water heater bracing and/or the advisability of
obtaining title insurance, or any other condition or circumstance affecting the
Property, its financial viability, use or operation, or any portion thereof.
This release includes claims of which Buyer is presently unaware or which Buyer
does not presently suspect to exist in its favor which, if known by Buyer, would
materially affect Buyer’s release of the Seller Group.

 

13



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller’s representations and warranties expressly set forth in
this Agreement or Seller’s agreements expressly set forth in the Lease
Assignment, (ii) any claims arising from Seller’s fraud, or (iii) any other
breach by Seller of an express obligation of Seller under this Agreement which
by its terms survives the Close of Escrow (herein collectively the “Excluded
Claims”).

11. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as of the date of this Agreement as follows:

11.1 Formation; Authority. Seller is duly formed, validly existing, and in good
standing under laws of the state of its formation. Seller has full power and
authority to enter into this Agreement and to perform this Agreement. The
execution, delivery and performance of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller and all
required consents and approvals have been duly obtained. All requisite action
has been taken by Seller in connection with the entering into of this Agreement
and the instruments referenced herein and the consummation of the transactions
contemplated hereby. The individual(s) executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.

11.2 Leases. Other than the Leases in effect as of the Effective Date, which are
listed on Exhibit “I” hereto, Seller is not currently a party to and has not
assumed any other leases, licenses or other similar occupancy agreements with
respect to the leasing or occupancy of the Property. To Seller’s knowledge, no
written notice of default has been delivered or received by Seller with respect
to the Leases, which has not otherwise been cured.

11.3 Code Compliance. Except as otherwise disclosed in the Due Diligence Items
or any other information delivered to Buyer, to Seller’s knowledge, Seller has
not received any written notice from any governmental agency that the Property
or any condition existing thereon or any present use thereof violates any law or
regulations applicable to the Property.

11.4 Litigation. Except as otherwise disclosed in the Due Diligence Items or any
other information delivered to Buyer, Seller has not received written notice of
any litigation, arbitration or other legal or administrative suit, action or
proceeding of any kind (except for eminent domain or condemnation proceedings)
pending against or involving Seller relating to the Property or any part
thereof, and to Seller’s knowledge, there is no litigation, arbitration or other
legal or administrative suit, action or proceeding of any kind (except for
eminent domain or condemnation proceedings) threatened against Seller relating
to the Property or any part thereof.

11.5 Eminent Domain. To Seller’s knowledge, Seller has received no written
notice of any pending or threatened eminent domain or condemnation proceedings
with respect to the Property.

11.6 No Prior Options. Seller has not, prior to the Effective Date, granted any
options to purchase nor obligated itself to sell the Property or any portion
thereof to any party, which have not otherwise expired or are no longer valid or
in effect as of the Effective Date, except for (i) the right of first offer
under the Leases with AT&T and (ii) subject to the terms and conditions of this
Agreement, the contemplated sale of the Property by Seller to Buyer. Seller sent
by overnight courier on November 30, 2011 a written notice regarding Seller’s
desire to sell the Property, a copy of which is attached hereto as Exhibit “P”
(the “Sale Notice”), to AT&T, at the addresses of AT&T set forth therein, and
Seller did not receive on or prior to December 15, 2011 a written notice from
AT&T exercising its right of first offer to purchase the Property under its
Leases in response to the Sale Notice.

11.7 Contracts. Other than the Contracts in effect as of the Effective Date,
which are listed on Exhibit “J” hereto, and service contracts or service
agreements which Seller has determined are “master contracts” affecting other
properties in addition to the Property and which will not be binding on Buyer,
Seller is not currently a party to any other service contracts or service
agreements relating to the maintenance and operation of the Property. To
Seller’s knowledge, no written notice of material default has been delivered or
received by Seller with respect to the Contracts, which has not otherwise been
cured.

 

14



--------------------------------------------------------------------------------

11.8 Environmental Compliance. Except as otherwise disclosed in the Due
Diligence Items or any other information delivered to Buyer, including, without
limitation, any Reports, to Seller’s knowledge, Seller has not received any
written notice from any federal, state, county, municipal or other governmental
department, agency or authority that the Property is in violation of any
Environmental Laws.

11.9 Foreign Person. Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.

11.10 OFAC. Seller is not now nor shall it be at any time until Closing an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC, “Specially Designated Nationals and Blocked Persons”) or
otherwise.

11.11 Prohibited Person. Neither Seller nor any Person who owns a direct
interest in Seller (collectively, a “Seller Party”) is now nor shall be at any
time until Closing a Person with whom a U.S. Person, including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

11.12 Patriot Act. To the best of Seller’s knowledge after making due inquiry,
neither Seller nor any Seller Party (i) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws; (ii) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (iii) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws. For purposes of this Agreement, the term “Anti-Money Laundering Laws”
shall mean laws, regulations and sanctions, state and federal, criminal and
civil, that (1) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (2) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(3) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations. Such laws, regulations and sanctions shall
be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq., the
Trading with the Enemy Act, 50 U.S.C. App. Section 1 et. seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.

11.13 Seller Compliance with Patriot Act. Seller is in compliance with any and
all applicable provisions of the Patriot Act.

11.14 Subsequent Changes. Upon Buyer becoming aware of any fact which (a) would
materially and adversely change the representations or warranties contained
herein and (b) would constitute a breach thereof by Seller, Buyer, as its sole
remedy, shall have the option of (i) waiving the breach of warranty or change,
and proceeding with the Close of Escrow, or (ii) subject to the provisions below
in this Section 11.14, terminating

 

15



--------------------------------------------------------------------------------

this Agreement, in which event (A) the Deposit and any other funds deposited by
Buyer into escrow with Escrow Holder and all interest earned thereon shall be
returned to Buyer, and (B) Seller shall reimburse Buyer for Buyer’s Due
Diligence Expenses. Any such election shall be made by Buyer not later than five
(5) business days from Buyer becoming aware of such fact, provided that any
election by Buyer to terminate shall not be effective unless Seller fails to
cure such changed representation or warranty within thirty (30) days following
the delivery of Buyer’s termination notice. If Seller elects to cure any changed
representation or warranty following a termination of this Agreement by Buyer,
and the end of such 30-day cure period extends beyond the Outside Closing Date,
then the Outside Closing Date shall be extended by two (2) business days
following the end of such 30-day cure period. If Buyer does not so elect to
terminate this Agreement pursuant to this Section 11.14, then Buyer shall be
deemed to have elected to waive its rights to terminate this Agreement pursuant
to Section 4.4 and this Section 11.14, elected to acquire the Property on the
terms set forth in this Agreement, and waived all remedies at law or in equity
with respect to any representations or warranties resulting from the facts or
circumstances disclosed by Seller in its notice to Buyer. Notwithstanding
anything to the contrary herein, if any of the representations and warranties
made by Seller in this Section 11 is no longer true and correct in any material
respect as a result of any change in circumstances or occurrence of any event
between the Effective Date and the Closing Date which is permitted under the
terms of this Agreement (for instance, any action taken by Seller in accordance
with Section 9 above) or is beyond the reasonable control of Seller to prevent,
then Seller shall not be liable to Buyer therefor or be deemed to be in default
hereunder by reason thereof (provided that, (1) Buyer may elect to terminate
this Agreement pursuant to Section 4.4 and this Section 11.14 unless such
representation or warranty made by Seller is no longer true and correct as a
result of any change in circumstances or occurrence of any event which is
permitted under the terms of this Agreement and is approved by Buyer as provided
herein, and (2) Buyer shall not be entitled to receive reimbursement of Buyer’s
Due Diligence Expenses from Seller if Buyer makes such election to terminate
this Agreement).

11.15 Seller’s Knowledge. Whenever phrases such as “to Seller’s knowledge” or
“Seller has no knowledge” or similar phrases are used in the foregoing
representations and warranties, they will be deemed to refer exclusively to
matters within the current actual (as opposed to constructive) knowledge of the
Seller’s Representatives. No duty of inquiry or investigation on the part of
Seller or Seller’s Representatives will be required or implied by the making of
any representation or warranty which is so limited to matters within Seller’s
actual knowledge, and in no event shall Seller’s Representatives have any
personal liability therefor. As of the Effective Date, Seller’s Representatives
are persons who have knowledge of the matters set forth in Section 11.2 –
Section 11.5 and Section 11.7 – Section 11.8 compared to other persons who are
part of Seller’s organization.

11.16 Survival. All of the covenants, representations and warranties of Seller
set forth in this Agreement will survive Closing for a period of nine (9) months
after the Closing Date. No claim for a breach of any covenant, representation or
warranty of Seller will be actionable or payable if (i) Buyer does not notify
Seller in writing of such breach and commence a “legal action” thereon within
said nine (9) months, or (ii) the breach in question results from or is based on
a condition, state of facts or other matter which was actually known to Buyer
prior to Closing.

12. Buyer’s Representations and Warranties. In addition to any express
agreements of Buyer contained herein, the following constitute representations
and warranties of Buyer:

12.1 Formation; Authority. Buyer is duly formed, validly existing and in good
standing under the laws of the state of its formation. Buyer has full power and
authority to enter into this Agreement and the instruments referenced herein,
and to consummate the transactions contemplated hereby. All requisite action has
been taken by Buyer in connection with the entering into this Agreement and the
instruments referenced herein, and the consummation of the transactions
contemplated hereby.

The individuals executing this Agreement and the instruments referenced herein
on behalf of Buyer have the legal power, right and actual authority to bind
Buyer to the terms and conditions hereof and thereof.

12.2 ERISA. With respect to each source of funds to be used by it to purchase
the Property (respectively, the “Source”), at least one of the following
statements shall be accurate as of the Closing Date: (i) the Source does not
include the assets of (A) an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
which is subject to Title I of ERISA, or (B) a

 

16



--------------------------------------------------------------------------------

“plan” as defined in Section 4975(a) of the Internal Revenue Code of 1986, as
amended (“Code”), or (ii) the Source includes the assets of (A) an “employee
benefit plan” as defined in Section 3(3) of ERISA or (B) a “plan” as defined in
Section 4975 of the Code (each of which has been identified to the Seller in
writing pursuant to this Section 12.2 at least ten (10) business days prior to
the Closing Date), but the use of such Source to purchase the Property will not
result in a nonexempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

12.3 OFAC. Buyer is not now nor shall it be at any time until Closing a Person
with whom a U.S. Person is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by OFAC (including
those executive orders and lists published by OFAC with respect to Specially
Designated Nationals and Blocked Persons) or otherwise.

12.4 Prohibited Person. Neither Buyer nor any Person who owns a direct interest
in Buyer (collectively, a “Buyer Party”) is now nor shall be at any time until
Closing a Person with whom a U.S. Person, including a Financial Institution, is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.

12.5 Buyer’s Funds. Buyer has taken, and shall continue to take until Closing,
such measures as are required by law to assure that the funds used to pay to
Seller the Purchase Price are derived (i) from transactions that do not violate
United States law nor, to the extent such funds originate outside the United
States, do not violate the laws of the jurisdiction in which they originated;
and (ii) from permissible sources under United States law and to the extent such
funds originate outside the United States, under the laws of the jurisdiction in
which they originated.

12.6 Patriot Act. To the best of Buyer’s knowledge after making due inquiry,
neither Buyer nor any Buyer Party, nor any Person providing funds to Buyer
(i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any Anti-Money Laundering Laws;
(ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws; or (iii) has had any of its funds seized or forfeited in any
action under any Anti-Money Laundering Laws.

12.7 Buyer Compliance with Patriot Act. Buyer is in compliance with any and all
applicable provisions of the Patriot Act.

12.8 Cooperation with Seller. From and after the Effective Date and the Closing
Date, Buyer agrees to cooperate with Seller, and to cause each Buyer Party to
cooperate with Seller, in providing such additional information and
documentation on Buyer’s and each Buyer Party’s legal or beneficial ownership,
policies, procedures and sources of funds as Seller deems necessary or prudent
to enable Seller to comply with Anti-Money Laundering Laws as now in existence
or hereafter amended. In this regard, Buyer acknowledges that Seller must
complete certain “know-your-customer” procedures regarding Buyer, including,
without limitation, understanding who Buyer is and Buyer’s source of funds. To
this end, Buyer shall cooperate with Seller in these efforts, including, without
limitation, delivering to Seller, upon request, the full names of the
individuals and business entities involved in the transaction on Buyer’s behalf,
all parties contributing or receiving any money, compensation or ownership
interest, and a Buyer organizational chart.

12.9 Disclosure of Acquisition Lender. Buyer agrees to notify Seller within five
(5) business days following the Effective Date if it intends to obtain
acquisition financing in connection with this transaction from any GE Entity
(defined below). If Buyer fails to timely deliver any such notice to Seller,
Buyer acknowledges that (i) it shall have no right to obtain acquisition
financing from any GE Entity, and (ii) any efforts to obtain acquisition
financing from a GE Entity shall constitute a failure of a condition precedent
to Seller’s obligations with respect to the transactions contemplated by this
Agreement. For purposes hereof, the term “GE Entity” shall mean General Electric
Credit Equities, GE Capital Realty Group, Inc., General Electric Capital
Corporation, General Electric Company or any affiliate of any of such entities.

 

17



--------------------------------------------------------------------------------

13. Casualty and Condemnation.

13.1 Material Casualty. In the event that prior to the Close of Escrow the
Property, or any material portion thereof, is destroyed or materially damaged,
Buyer shall have the right, exercisable by giving written notice to Seller prior
to the Closing Date, either (i) to terminate this Agreement in which event the
Deposit and all interest accrued thereon shall be immediately returned to Buyer,
any other money or documents in Escrow shall be returned to the party depositing
the same, and the provisions of Section 4.4 shall apply, or (ii) to accept the
Property in its then condition and to proceed with the consummation of the
transaction contemplated by this Agreement, with an abatement or reduction in
the Purchase Price in the amount of the deductible for the applicable insurance
coverage (but not to exceed $100,000), and to receive an assignment of all of
Seller’s rights to any insurance proceeds payable by reason of such damage or
destruction. If Buyer elects to proceed under clause (ii) above, Seller shall
not compromise, settle or adjust any claims to such proceeds without Buyer’s
prior written consent.

13.2 Non-Material Casualty. In the event that prior to the Close of Escrow there
is any non-material damage to the Property, or any part thereof, Seller shall,
subject to the following sentence, repair or replace such damage prior to the
Close of Escrow. Notwithstanding the preceding sentence, in the event Seller
elects not to or is unable to repair or replace such damage, Seller shall notify
Buyer in writing of such fact (the “Non-Repair Notice”) and Buyer shall
thereafter accept the Property in its then condition, and proceed with the
transaction contemplated by this Agreement and Buyer shall receive an abatement
or reduction in the Purchase Price in the amount of the deductible for the
applicable insurance coverage (but not to exceed $100,000), and Buyer shall be
entitled to an assignment of all of Seller’s rights to any insurance proceeds
payable by reason of such damage or destruction. In the event Seller does not
repair or replace such damages, Seller shall not compromise, settle or adjust
any claims to such proceeds without Buyer’s prior written consent.

13.3 Material Condemnation. In the event that prior to the Close of Escrow, all
or any material portion of the Real Property is subject to a taking by a public
or governmental authority, Buyer shall have the right, exercisable by giving
written notice to Seller prior to the Closing Date, either (i) to terminate this
Agreement, in which event the Deposit and all interest accrued thereon shall be
immediately returned to Buyer, any other money or documents in escrow with
Escrow Holder shall be returned to the party depositing the same, and (ii) to
accept the Real Property in its then condition, without a reduction in the
Purchase Price, and to receive an assignment of all of Seller’s rights to any
condemnation award or proceeds payable by reason of such taking. If Buyer elects
to proceed under clause (ii) above, Seller shall not compromise, settle or
adjust any claims to such award without Buyer’s prior written consent.

13.4 Non-Material Condemnation. In the event that prior to the Close of Escrow,
any non-material portion of the Real Property is subject to a taking by any
public or governmental authority, Buyer shall accept the Real Property in its
then condition and proceed with the consummation of the transaction contemplated
by this Agreement, in which event Buyer shall be entitled to an assignment of
all of Seller’s rights to any award or proceeds payable in connection with such
taking. In the event of any such non-material taking, Seller shall not
compromise, settle or adjust any claims to such award without Buyer’s prior
written consent.

13.5 Materiality Standard. For purposes of this Section 13, damage to the
Property or a taking of a portion of the Real Property shall be deemed to
involve a material portion thereof if (i) the estimated cost of restoration or
repair, as estimated by Buyer and Seller in their reasonable discretion, of such
damage or the amount of the condemnation award with respect to such taking shall
exceed One Million Five Hundred Thousand Dollars ($1,500,000), or (ii) AT&T has
the right under the express provisions of any of its Leases to terminate any
such Lease as a result of such damage to the Property or a taking of such
portion of the Real Property.

13.6 Notice of Casualty and Condemnation. Seller agrees to give Buyer prompt
written notice of any taking of, proposed taking of, damage to or destruction of
the Real Property.

 

18



--------------------------------------------------------------------------------

14. Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be personally delivered (including by means of
professional messenger service or reputable air express service utilizing
receipts) or sent by facsimile, receipt confirmed, and shall be deemed received
upon the date of receipt thereof if received prior to 5:00 p.m. (Pacific time)
of the recipient’s business day, and if not so received, shall be deemed
received upon the following business day.

 

  To Seller: c/o Arden Realty, Inc.

    11601 Wilshire Blvd. Suite 400

    Los Angeles, CA 90025

    Attn: Legal Department

    Fax No.: (310) 268-8303

 

  With copies to: Paul Hastings LLP

    515 South Flower Street, 25th Floor

    Los Angeles, CA 90071

    Attn: James S. Han

    Fax No.: (213) 996-3134

 

  To Buyer: At Buyer’s Notice Address set forth in the Summary of Business
Terms.

 

  To Escrow Holder: At Escrow Holder’s Address set forth in the Summary of
Business Terms.

Notice of change of address shall be given by written notice in the manner
detailed in this Section 14.

15. Broker Commissions. Upon the Close of Escrow, Seller shall pay a real estate
brokerage commission to Seller’s Broker with respect to this Agreement in
accordance with Seller’s separate agreement with said Seller’s Broker, and
Seller hereby agrees to indemnify, defend and hold Buyer free and harmless from
and against any and all commissions or other claims Seller’s Broker may assert
in connection with the transactions contemplated by this Agreement. Seller
represents and warrants to Buyer, and Buyer represents and warrants to Seller,
that no other broker or finder, other than Seller’s Broker and Buyer’s Broker,
respectively, has been engaged in connection with any of the transactions
contemplated by this Agreement. In the event of any additional claims for
brokers’ or finders’ fees or commissions in connection with the negotiation,
execution or consummation of this Agreement, then as a covenant which shall
survive the termination of this Agreement or the Close of Escrow, Buyer shall
indemnify, save harmless and defend Seller from and against such claims if they
shall be based upon any statement or representation or agreement by Buyer, and
Seller shall indemnify, save harmless and defend Buyer if such claims shall be
based upon any statement, representation or agreement made by Seller.

16. Default.

16.1 Default by Seller. In the event that Seller fails to perform any of the
material covenants or agreements contained herein which are to be performed by
Seller, Buyer may, at its option and as its exclusive remedy, either
(i) terminate this Agreement by giving written notice of termination to Seller
whereupon Escrow Holder will return to Buyer the Deposit, Seller shall reimburse
Buyer for Buyer’s Due Diligence Expenses, and both Buyer and Seller will be
relieved of any further obligations or liabilities hereunder, except for those
obligations which expressly survive any termination hereof, or (ii) Buyer may
seek specific performance of this Agreement. If Buyer elects the remedy in
subsection (ii) above, Buyer must commence and file such specific performance
action in the appropriate court not later than thirty (30) days following the
Closing Date. Except as specifically set forth in this Section 16.1, Buyer does
hereby specifically waive any right to pursue any other remedy at law or equity
for such default of Seller, including, without limitation, any right to seek,
claim or obtain damages, punitive damages or consequential damages. Buyer shall
not be entitled to record a lien or lis pendens against the Property other than
in connection and concurrently with the filing of such specific performance
action.

16.2 Default by Buyer. IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR AS HEREIN
PROVIDED BY REASON OF ANY DEFAULT OF BUYER, BUYER AND SELLER AGREE, THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH
SELLER MAY SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE

 

19



--------------------------------------------------------------------------------

EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS
AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT, TOGETHER WITH THE ACCRUED INTEREST
THEREON; AND, AS SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY), SAID AMOUNT SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR A BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN THE
CLOSE OF ESCROW NOT OCCURRING, ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES IN
RESPECT OF BUYER’S BREACH OF THIS AGREEMENT BEING HEREIN EXPRESSLY WAIVED BY
SELLER. SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A PENALTY, BUT AS FULL
LIQUIDATED DAMAGES. NOTHING CONTAINED IN THIS SECTION SHALL LIMIT SELLER’S RIGHT
TO RECEIVE REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO SECTION 18.5 BELOW,
NOR WAIVE OR AFFECT BUYER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS.

16.3 Indemnities; Defaults after Closing or Termination. The limitations on the
parties’ remedies set forth in Sections 16.1 and 16.2 will not be deemed to
prohibit either party from (i) specifically seeking indemnification from the
other for any matter with respect to which such other party has agreed hereunder
to provide indemnification or from seeking damages from such other party in the
event it fails or refuses to provide such indemnification; (ii) subject to the
terms, conditions and limitations of this Agreement, seeking damages incurred
during the period of time after Closing that a representation, warranty or
agreement expressly given as of the Closing Date by the other party hereunder
survives Closing, for the other party’s breach of such express representation,
warranty or agreement discovered after such Closing; or (iii) subject to the
terms, conditions and limitations of this Agreement seeking damages or such
equitable relief as may be available for the other party’s failure to perform
after any termination of this Agreement any obligation hereunder which expressly
survives such termination; provided, however, that in no event whatsoever will
either party be entitled to recover from the other any punitive, consequential
or speculative damages.

16.4 Limited Liability. Notwithstanding anything to the contrary herein, Buyer
on its own behalf and on behalf of its agents. members, partners, employees,
representatives, officers, directors, agents, related and affiliated entities,
successors and assigns (collectively, the “Buyer Parties”) hereby agrees that in
no event or circumstance shall any of the members, partners, employees,
representatives, officers, directors, agents, property management company,
affiliated or related entities of Seller, Seller Group or Seller’s property
management company have any personal liability under this Agreement. Seiler on
its own behalf’ and on behalf of its agents, members, partners, employees,
representatives, related and affiliated entities, successors and assigns hereby
agrees that in no event or circumstance shall any of the Buyer Parties have any
personal liability under this Agreement. Notwithstanding anything to the
contrary contained in this Agreement: (a) the maximum aggregate liability of
Seller, and the maximum aggregate amount which may be awarded to and collected
by Buyer (including, without limitation, for any breach of any representation,
warranty and/or covenant of Seller) under this Agreement or any documents
executed pursuant hereto or in connection herewith. including, without
limitation, the Exhibits attached hereto (collectively, the “Other Documents”)
shall, under no circumstances whatsoever, exceed One Million Dollars
($1,000,000) (the “CAP Amount”) in the aggregate; and (b) no claim by Buyer
alleging a breach by Seller of any representation, warranty and/or covenant of
Seller contained herein or any of the Other Documents may be made, and Seller
shall not be liable for any judgment in any action based upon any such claim,
unless and until such claim, either alone or together with any other claims by
Buyer alleging a breach by Seller of any such representation, warranty and/or
covenant, is for an aggregate amount in excess of $100,(100 (the “Floor
Amount”), in which event Seller’s liability respecting any final judgment
concerning such claim or claims shall only be for the amount (if any) in excess
of the Floor Amount, subject to the CAP Amount set forth in clause (a) above.

17. Assignment. Buyer may not assign, transfer or convey its rights and
obligations under this Agreement or in the Property without the prior written
consent of Seller, which may not be unreasonably withheld, and no such approved
assignment shall relieve Buyer from its liability under this Agreement until
Buyer’s assignee has fully performed all of Buyer’s obligations hereunder and
Close of Escrow has occurred, at which time Buyer shall be released from any
further obligations or responsibilities under this Agreement. Any assignee shall
assume all of Buyer’s obligations hereunder and succeed to all of Buyer’s rights
and remedies hereunder and any assignment and assumption must be in writing and
delivered to Seller at least five (5) business days prior to the Closing Date.
Seller hereby approves the assignment of this Agreement by Buyer to The GC Net
Lease (Redmond) Investors, LLC, a Delaware limited liability company (“GC Net
Investors”), so long as (i) Buyer delivers a copy of the assignment and
assumption agreement dated as of the Closing Date, in the form attached hereto
as Exhibit “E”

 

20



--------------------------------------------------------------------------------

in all respects (the “Assignment of PSA”), executed by Buyer and GC Net
Investors, to Seller at Closing through escrow held by Escrow Holder, and
(ii) the direct and indirect ownership and management of GC Net Investors, as
disclosed to Seller by Buyer prior to the Effective Date, remain the same as of
the Closing Date (other than transfers of less than twenty percent (20%) of
stock in Griffin Capital Net Lease REIT, Inc. in the ordinary course of business
or changes in percentages of units owned in The GC Net Lease REIT Operating
Partnership, L.P.). Buyer hereby acknowledges and agrees that Buyer’s assignment
of its interest in this Agreement to GC Net Investors shall not relieve Buyer
from its liability under this Agreement until GC Net Investors has fully
performed all of Buyer’s obligations under this Agreement and the Close of
Escrow has occurred, at which time Buyer shall be released from any further
obligations or responsibilities under this Agreement.

18. Miscellaneous.

18.1 Governing Law; Venue; Exclusive Jurisdiction. The parties hereto expressly
agree that this Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with the laws of the State of Washington, without
giving effect to its choice of law principles. To the fullest extent permitted
by law, each party hereto hereby irrevocably consents and agrees, for the
benefit of each party, that any legal action, suit or proceeding against it with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement and with respect to the enforcement,
modification, vacation or correction of an award rendered in a proceeding may be
brought in any state or federal court located in the County of Los Angeles,
State of California (a “CA Court”), and hereby irrevocably accepts and submits
to the exclusive jurisdiction of each such CA Court, with respect to any such
action, suit or proceeding, except for any action, suit or proceeding that is
required to be brought in a court located in the State of Washington. To the
fullest extent permitted by law, each party hereto waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings brought in any such CA Court and hereby further
waives and agrees not to plead or claim in any such CA Court that any such
action, suit or proceeding brought therein has been brought in an inconvenient
forum.

18.2 Partial Invalidity. If any term or provision or portion thereof of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision or portion thereof to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each such term and provision of this
Agreement shall be valid and be enforced to the fullest extent permitted by law.

18.3 Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

18.4 Successors and Assigns. Subject to the provisions of Section 17, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto.

18.5 Professional Fees. In the event of the bringing of any action or suit by a
party hereto against another party hereunder by reason of any breach of any of
the covenants, agreements or provisions on the part of the other party arising
out of this Agreement, then in that event the prevailing party shall be entitled
to have and recover of and from the other party all costs and expenses of the
action or suit and any appeals therefrom, and enforcement of any judgment in
connection therewith, including actual attorneys’ fees, accounting and
engineering fees, and any other professional fees resulting therefrom.

18.6 Entire Agreement. This Agreement (including all Exhibits attached hereto)
is the final expression of, and contains the entire agreement between, the
parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.
This Agreement may be executed in one or more counterparts, each of which shall
be an original, and all of which together shall constitute a single instrument.
The parties do not intend to confer any benefit hereunder on any person, firm or
corporation other than the parties hereto.

 

21



--------------------------------------------------------------------------------

18.7 Time of Essence/Business Days. Seller and Buyer hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable (but waivable) default
under this Agreement by the party so failing to perform. Unless the context
otherwise requires, all periods terminating on a given day, period of days, or
date shall terminate at 5:00 p.m. (Pacific time) on such date or dates, and
references to “days” shall refer to calendar days except if such references are
to “business days” which shall refer to days which are not Saturday, Sunday or a
legal holiday. Notwithstanding the foregoing, if any period terminates on a
Saturday, Sunday or a legal holiday, under the laws of the State of Washington,
the termination of such period shall be on the next succeeding business day.

18.8 Construction. Headings at the beginning of each paragraph and subparagraph
are solely for the convenience of the parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

18.9 Corporate Names. As soon as reasonably practicable after the Closing Date,
but in any event no later than six months from the Closing, Buyer shall remove
or cover the name “Arden Realty” and any trademarks, trade names, brandmarks,
brand names, trade dress or logos relating to such names from all signs,
billboards, advertising materials, telephone listings, labels, stationery,
office forms, packaging or other materials at or relating to the Property.
Thereafter, Buyer shall not use such names or any trademark, trade name,
brandmark, brand name, trade dress or logo relating or confusingly similar to
such names in connection with its businesses, the operation of the Property or
otherwise.

19. Exchange. Upon the request of a party hereto (the “Requesting Party”), the
other party (the “Cooperating Party”) shall cooperate with the Requesting Party
in Closing the sale of the Property in accordance with this Agreement so as to
qualify such transaction as an exchange of like-kind property; provided,
however, the Cooperating Party shall not be required to take title to any
exchange property and the Cooperating Party will not be required to agree to or
assume any covenant, obligation or liability in connection therewith, the
Closing hereunder shall not be delayed as a result of, or conditioned upon, such
exchange, the Requesting Party shall pay all costs associated with such
exchange, and the Requesting Party shall remain primarily liable under this
Agreement and indemnify the Cooperating Party from any liability in connection
with such exchange.

20. Confidentiality. Buyer agrees that, (a) except to the extent required by any
rules and/or requirements of the Securities Exchange Commission (including any
reporting requirements imposed thereby) or any applicable law or regulation,
(b) except to the extent Buyer considers such documents or information
reasonably necessary to prosecute and/or defend any claim made with respect to
the Property or this Agreement, and (c) except to the extent reasonably
necessary to deliver such documents or information to Buyer’s employees,
paralegals, attorneys, lenders and/or consultants in connection with the
evaluation and/or consummation of the transaction contemplated by this Agreement
by Buyer and/or Buyer’s lender, (i) Buyer, Buyer Parties and Buyer’s agents,
consultants and lenders (collectively, the “Buyer’s Representatives”), shall
keep the contents of any materials, reports, documents, data, test results, and
other information related to the transaction contemplated hereby, including,
without limitation, the Due Diligence Items and all information regarding
Buyer’s acquisition or ownership of the Property strictly confidential (except
Buyer and Seller recognize that the Purchase Price will be set forth in the Real
Estate Excise Tax Affidavit which is a public record), (ii) Buyer and Buyer’s
Representatives shall keep and maintain the contents of this Agreement,
including, without limitation, the amount of consideration being paid by Buyer
for the Property strictly confidential, and (iii) Buyer and Buyer’s
Representatives shall refrain from generating or participating in any publicity
or press release regarding this transaction without the prior written consent of
Seller. Buyer acknowledges that significant portions of the Due Diligence Items
are proprietary in nature and that Seller would suffer significant and
irreparable harm in the event of the misuse or disclosure of the Due Diligence
Items. Without affecting any other rights or remedies that either party may
have, Buyer acknowledges and agrees that Seller shall be entitled to seek the
remedies of injunction, specific performance and other equitable relief for any
breach, threatened breach or anticipatory breach of the provisions of this
Section 20 by Buyer or any of

 

22



--------------------------------------------------------------------------------

Buyer’s Representatives. The provisions of this Section 20 shall survive any
termination of this Agreement but shall not survive the Closing except for
Buyer’s covenants in clauses (ii) and (iii) hereof which covenants shall survive
Closing; provided that, with respect to clause (ii), Buyer shall be permitted to
disclose the terms of this Agreement to any lender or investor of Buyer, and
with respect to clause (iii), after Closing, Seller will not unreasonably
withhold or condition its consent of any press release and Seller shall review
and respond to any written request made by Buyer with respect to a press release
(which notice shall include the text of such proposed press release) within
forty-eight (48) hours or such request will be deemed approved. Notwithstanding
anything to the contrary in this Section 20, Buyer’s registered non-traded REIT
affiliate may elect to pre-announce the transaction after signature of the
Agreement using language substantially similar to the following: “An affiliate
of the [REIT] is in the process of acquiring a single tenant office/data center
property located in the northwestern part of the United States.”

21. Audit Cooperation. In the event the Closing occurs pursuant to this
Agreement, for a period of ninety (90) days following the Closing Date, Seller
shall either provide to Buyer, at Buyer’s expense, copies of, or shall provide
Buyer access to, during normal business hours and upon five (5) business days
prior written notice from Buyer to Seller, the books and records of Seller
(excluding any materials that Seller is prohibited by applicable contracts or
law from disclosing, any attorney-client privileged materials, any internal
correspondence, reports and memoranda and similar proprietary or confidential
information), to the extent (i) in the possession of Seller or Seller’s property
manager for the Property and (ii) solely relating to the operations and
financial results of the Property, as may be reasonably requested by Buyer to
prepare a property level audit to comply with any securities laws applicable to
Buyer or its affiliates. Such materials that Buyer will be entitled to review
under this Section 21 shall include, but not limited to, if in Seller’s
possession, historical financial statements for the Property (including income
statement and balance sheet for the Property) for a period beginning January 1
of the year prior to the Closing through the Closing Date. Without limiting the
generality of the foregoing, Buyer or its designated independent auditor (Ernst
and Young or any successor auditor) may audit Seller’s operating statements of
the Property, at Buyer’s expense, and Seller shall provide such documentation,
if in Seller’s possession, as Buyer or its auditor may reasonably request in
order to perform such audit (provided that in each instance where the Buyer may
need to access any consolidated records of Seller, Seller shall not be required
to provide any consolidated records other than in redacted form sufficient for
the auditor to verify information contained in the financial statements of the
Property); provided, however, that the foregoing obligations of Seller shall
(a) be limited to providing such information and documentation are in the
possession of Seller and in the format that Seller have maintained such records,
(b) be subject to tenant confidentiality requirements and the limitations
regarding verifications in consolidated records described above, and the
confidentiality requirements set forth in Section 20 above, and (c) exclude any
materials that Seller is prohibited by applicable contracts or law from
disclosing, any attorney-client privileged materials, any internal
correspondence, reports and memoranda and similar proprietary or confidential
information (provided that, for the avoidance of doubt, Seller’s historical
financial statements for the Property (including income statement and balance
sheet for the Property) for a period beginning January 1 of the year prior to
the Closing through the Closing Date are not materials excluded in this clause
(c)). Buyer shall reimburse Seller for its out-of-pocket expenses in connection
with Seller’s compliance with this Section 21. The obligations set forth in this
Section 21 shall survive the Closing for a period of ninety (90) days.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

“SELLER”    

ARDEN REALTY LIMITED PARTNERSHIP,

a Maryland limited partnership

    By:      

Arden Realty, Inc.

its sole general partner

      By:   /s/ Scott E. Lyle       Name:   Scott E. Lyle       Title:   Chief
Operating Officer

 

“BUYER”    

GRIFFIN CAPITAL CORPORATION,

a California corporation

    By:   /s/ Michael J. Escalante     Name:   Michael J. Escalante     Title:  
Chief Investment Officer

 

24